News Release For Release at 4:00 PM EDT on August 9, 2007 Contact: William Kent, Director, Investor Relations 303-991-5070 Storm Cat Energy Corporation Provides Operations Update; Announces Second Quarter 2007 Results · Current Production at 10.0 Million Cubic Feet Per Day Net · FirstCompany operated Fayetteville Well Drilling Operations Completed · Three Rigs running in the PowderRiver Basin · ContinuedStrong De-Water RatesIn ElkValley DENVER and CALGARY, Alberta–August 9, 2007–Storm Cat Energy Corporation (AMEX: SCU; TSX: SME) today provided an operations update and announced second quarter 2007 financial and operating results. Storm Cat continued to build on its track record of production growth in the second quarter of 2007. During the quarter, the Company drilled 18 wells bringing the total number of wells drilled during the first half of 2007 to 39.Current net production is 10.0 million cubic feet per day (MMcf/d) from producing properties in Wyoming’s Powder River Basin (PRB) and from the Arkoma Basin in Arkansas (Fayetteville Shale).Total net sales increased 12.6% quarter-to-quarter to 745.8 million cubic feet (MMcf) during the second quarter 2007 from 662.6 MMcf in the first quarter 2007.Exit rate production for the quarter increased 15.3% to 9.8 Mmcf/d at June 30, 2007 from 8.5 Mmcf/d at March 31, 2007.Year-over-year production increased 218.2% to 745.8 MMcf in the second quarter 2007 from 234.4 MMcf in the second quarter 2006. Operations Update (all figures in U.S. Dollars) Current net production in the PRB is 9.8 MMcf/d, an increase of 15.3% from 8.5 MMcf/d at March 31, 2007.The Company drilled and completed 18 wells in the PRB during the second quarter of 2007 as compared to 20 in the first quarter of 2007.The Company reprioritized its drilling schedule during the quarter to drill wells that have longer de-water times to maximize sales volume at year end 2007 in order to minimize the impact of weak gas prices in the Rockies during the second and third quarters of 2007.Storm Cat has three rigs running in the PRB and expects to drill approximately 87 additional wells during the remainder of 2007. On the Company’s Fayetteville Shale acreage the first of three 2007 budgeted Storm Cat operated wells reached total depth of 4,724 feet on July 30, 2007 and production casing has been run in the wellbore.The drilling rig is currently being moved to the second location and drilling is expected to commence within the next two weeks. Completion activities will begin as the third well in the 2007 program reaches total depth, which is expected to occur during late third quarter 2007.The Company anticipates preliminary flow test rates from these three Fayetteville wells to be available in late 2007. The Company owns an average working interest of 80% in the three wells.In addition, the Company is in negotiations with third parties to construct a sales pipeline and associated facilities.Based on current discussions, the Company anticipates that the pipeline will be in place and initial sales from the wells will commence during late fourth quarter of 2007. The Company holds interests in 16 non-operated Fayetteville Shale wells that have current net production of 0.2 MMcf/d. In Elk Valley, located in southeastern British Columbia, the Company has nine producing wells, including five wells drilled in 2006, in the de-watering and evaluation stage. The Company remains encouraged by observed water and associated gas production rates and expects to make a determination on next steps for the project at year end 2007. In Alberta, the Company drilled one Horseshoe Canyon / Belly River sand well during the first quarter of 2007.Results from this well are pending additional production testing.The Company recently drilled and ran casing on a conventional well in the Wetaskiwin area of Alberta and anticipates completion activities and production testing results in the next few weeks. Storm Cat Chief Executive Officer, Joe Brooker, said“I am pleased with the results that Storm Cat was able to produce during the second quarter.We have made progress in all aspects of our business plan with the year end goal of not only increasing production and reserves, but also shareholder value.The Company is at a key stage of its development and we are focused on the execution of our business plan.” Storm Cat President and Chief Operating Officer Keith Knapstad commented “During the second quarter Storm Cat met a number of aggressive operational goals.We continued to grow our core Powder River Basin asset, drilling 18 wells and bringing additional production online.We spudded our first Fayetteville Shale well, where initial geological indications are encouraging.Finally we continue to make measured progress on our Elk Valley project and are anticipating a decision point at year end.” Financial Overview (all figures in U.S. Dollars) For the quarter ended June 30, 2007 Storm Cat reported oil and gas sales revenue of $3.7 million, a 129.4% increase over second quarter 2006 sales of $1.6 million.Sales volumes increased to 745.8 MMcf for the second quarter 2007 from 234.4 MMcf in the second quarter 2006, an increase of 218.2%. Increased volumes are attributed primarily to acquisitions and successful drilling.The Company’s average sales price for natural gas decreased 27.9% to $4.92 per thousand cubic feet (Mcf) in the second quarter 2007 from $6.82 per Mcf in the second quarter 2006. The Company reported a net loss of $4.6 million, or $0.06 per share, for the second quarter 2007, as compared to a net loss of $1.2 million, or $0.02 per share, in the same period in 2006.The net loss is primarily attributable to higher than average general and administrative expenses relating to a number of non-recurring items, including the closing of the Series B Convertible Notes, registering the common shares underlying both the Series A and Series B Convertible Notes with the SEC, amendment to the JP Morgan senior credit facility and the departure of the Company’s former President and Chief Executive Officer Scott Zimmerman. Gathering and transportation, lease operating expenses and production taxes decreased to $2.22 per Mcf in the second quarter of 2007 from $4.49 per Mcf in the second quarter of 2006. Weighted average shares outstanding for the second quarter 2007 increased to 81.0 million as compared to 66.5 million in the second quarter 2006.The increase in average shares outstanding is attributed to the private placement the Company completed in Canada in September 2006 as well as the exercise of outstanding warrants and options. The Company was not in compliance with the debt covenant in its JP Morgan senior credit facility for the second quarter due, principally, to the impact of abnormally low gas prices in the Rocky Mountains on un-hedged production.JP Morgan has waived the covenant for the second and third quarter and is in negotiations with the Company to amend the credit agreement covenants.Until such agreement is reached, the borrowing base under its credit facility is $27.5 million. Storm Cat’s fixed-price natural gas hedges are summarized as follows (As of 6/30/07): 2007 – 1,227,600 MMbtu at average price $6.24 Colorado Interstate Gas (CIG) 2008 – 3,149,200 MMbtu at average price $7.10 CIG 2009 – 2,365,500 MMbtu at average price $7.33 CIG 2010 through April – 557,000 MMbtu at average price $7.75 CIG Chief Financial Officer Paul Wiesner commented “The second quarter showed improvement in operating efficiency as evidenced by lower costs per Mcf for lease operating and gathering and transportation expenses.General and administrative expenses were unusually high due to a significant number of one time items related to financing and senior management changes.We fully expect to bring G&A back in line in the ensuing quarters.Finally, our hedging program continues to provide relief from the current abnormally high differential in the Rockies which we expect to abate by year end with the completion of the western leg of the Rockies Express Pipeline.” Financial and operations tables accompany this release.Please reference the Company’s filing on Form 10-Q with the Securities and Exchange Commission and with Canadian securities regulators on SEDAR for important notes to the financial statements. About Storm Cat Energy Storm Cat Energy is an independent oil and gas company focused, on the exploration, production and development of large unconventional gas reserves from fractured shales, coal beds and tight sand formations and, secondarily, from conventional formations. The Company has producing properties in Wyoming's Powder River Basin, and Arkansas' Arkoma Basin and exploration and development acreage in Canada.The Company's shares trade on the American Stock Exchange under the symbol "SCU" and in Canada on the Toronto Stock Exchange under the symbol "SME." Company Contact: William Kent Director,Investor Relations Phone: 303-991-5070 www.stormcatenergy.com Forward-looking Statements This press release contains certain “forward-looking statements”, as defined in the United States Private Securities Litigation Reform Act of 1995, and within the meaning of Canadian securities legislation, relating to the proposed use of proceeds.Forward-looking statements are statements that are not historical facts; they are generally, but not always, identified by the words “expects,” “plans,” “anticipates,” “believes,” “intends,” “estimates,” ”projects,” “aims,” “potential,” “goal,” “objective,” “prospective,” and similar expressions, or that events or conditions “will,” “would,” “may,” “can,” “could” or “should” occur. Forward-looking statements are based on the beliefs, estimates and opinions of Storm Cat’s management on the date the statements are madeand they involve a number of risks and uncertainties.Consequently, there can be no assurances that such statements will prove to be accurate and actual results and future events could differ materially from those anticipated in such statements.Storm Cat undertakes no obligation to update these forward-looking statements if management’s beliefs, estimatesor opinions, or other factors, should change.Factors that could cause future results to differ materially from those anticipated in these forward-looking statements include, but a change in the use of proceeds, the volatility of natural gas prices, the possibility that exploration efforts will not yield economically recoverable quantities of gas, accidents and other risks associated with gas exploration and development operations, the risk that the Company will encounter unanticipated geological factors,the Company’s need for and ability to obtain additional financing, the possibility that the Company may not be able to secure permitting and other governmental clearances necessary to carry out the Company’s exploration and development plans, and the other risk factors discussed in greater detail in the Company’s various filings on SEDAR (www.sedar.com) with Canadian securities regulators and its filings with the U.S. Securities and Exchange Commission, including the Company’s Form 10-K for the fiscal year ended December 31, 2006. NO STOCK EXCHANGE HAS REVIEWED OR ACCEPTS RESPONSIBILITY FOR THE ADEQUACY OR ACCURACY OF THIS NEWS RELEASE. SELECT OPERATING DATA (UNAUDITED) Selected Operating Data: Three Months Ended June 30, 2007 2006 Net Sales Volume: Natural gas (MMcf) 745.8 234.4 Oil and Gas Sales (In Thousands) Natural gas $ 3,668 $ 1,599 Average Sales Prices: Natural gas (per Mcf) $ 4.92 $ 6.82 Additional Data (per Mcf): Gathering and transportation $ 0.53 $ 1.19 Lease operating expenses $ 1.31 $ 2.52 Ad valorem and property taxes $ 0.38 $ 0.78 Depreciation, depletion, amortization and accretion $ 2.52 $ 2.98 General and administrative, net of capitalization $ 3.70 $ 2.03 Stock-based compensation $ 0.98 $ 2.91 CONSOLIDATED BALANCE SHEETS (stated in U.S. Dollars and in thousands, except share amounts) June 30, December 31, 2007 2006 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 1,015 $ 5,299 Accounts receivable: Joint interest billing 2,790 1,932 Revenue receivable 1,037 2,121 Fair value of derivative instruments - current 2,403 2,670 Prepaid costs and other current assets 2,148 1,445 Total Current Assets 9,393 13,467 PROPERTY AND EQUIPMENT (Full Cost Method), at cost: Oil and gas properties: Unproved properties 69,918 54,873 Proved properties, net of impairments 55,526 46,446 Less accumulated depreciation, depletion, amortization and accretion (8,051 ) (4,764 ) Oil and gas properties, net 117,393 96,555 Fixed assets 1,117 1,057 Accumulated depreciation (555 ) (408 ) Total other property, net 562 649 Total property and equipment, net 117,955 97,204 Restricted investments 526 511 Debt issuance costs 3,551 0 Fair value of derivative instruments - long term 782 Total Non-Current Assets 4,077 1,293 Total Assets $ 131,425 $ 111,964 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 759 $ 7,302 Revenue payable 1,193 2,063 Accrued and other liabilities 4,764 10,011 Flow-through shares liability 15 1,233 Notes payable - current 0 7,500 Interest payable 429 952 Total Current Liabilities 7,160 29,061 Asset retirement obligation 1,721 1,871 Fair value of derivative instruments - long term 313 0 Bank debt - long term 13,219 19,350 Series A & B Convertible Notes 50,195 0 Total Non-Current Liabilities 65,448 21,221 Total Liabilities 72,608 50,282 Commitments and contingencies - - STOCKHOLDERS' EQUITY: Common Stock, without par value, unlimited common shares authorized, issued and outstanding:81,004,820 at March 31, 2007 and 80,429,820 at December 31, 2006 69,759 69,518 Contributed surplus 6,137 4,910 Accumulated other comprehensive income 5,483 3,877 Accumulated deficit (22,562 ) (16,623 ) Total Stockholders' Equity 58,817 61,682 Total Liabilities and Stockholders' Equity $ 131,425 $ 111,964 CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (stated in U.S. Dollars and in thousands, except share amounts) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 NATURAL GAS REVENUE $ 3,668 $ 1,599 $ 7,580 $ 2,878 OPERATING COSTS: Gathering and transportation 398 280 958 563 Operating expenses 1,256 774 2,159 1,350 General and administrative 3,491 1,159 6,152 2,577 Depreciation, depletion, amortization andaccretion 1,879 698 3,513 1,201 Total Operating Costs 7,024 2,911 12,782 5,691 Operating loss (3,356 ) (1,312 ) (5,202 ) (2,813 ) OTHER EXPENSE (INCOME): Interest expense 1,519 2,148 Interest and other miscellaneous income (101 ) (139 ) (133 ) (334 ) Loss on foreign exchange 11 11 Total Other Expense (Income) 1,418 (128 ) 2,015 (323 ) Net loss before taxes (4,774 ) (1,184 ) (7,217 ) (2,490 ) Recovery of future income tax asset from flow-through shares (182 ) (1,278 ) NET LOSS $ (4,592 ) $ (1,184 ) $ (5,939 ) $ (2,490 ) Basic and diluted loss per share $ (0.06 ) $ (0.02 ) $ (0.07 ) $ (0.04 ) Weighted average number of shares outstanding 81,045,122 66,504,095 80,816,505 66,145,091 STORM CAT ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (stated in U.S. Dollars and in thousands) For the Six Months Ended June 30, June 30, 2007 2006 Cash flows from operating activities: Net loss (5,939 ) (2,490 ) Adjustments to reconcile net loss to net cash provided by operating activities: Recovery of future income tax asset from flow-through shares (1,252 ) Stock-based compensation 1,161 1,441 Depreciation, depletion, amortization and accretion 3,521 1,201 Gain on disposition of properties 185 Changes in operating assets and liabilities: Accounts receivable (761 ) (144 ) Prepaid costs and other current assets 381 204 Accounts payable (2,674 ) (1,342 ) Accrued and other current liabilities (1,461 ) 2,719 Net cash provided by (used in) operating activities (7,024 ) 1,774 Cash flows from investing activities: Restricted investments (8 ) (258 ) Capital expenditures - oil and gas properties (32,386 ) (21,616 ) Other capital expenditures (23 ) (118 ) Net cashused in investing activities (32,417 ) (21,992 ) Cash flows from financing activities: Issuance of common shares for cash 914 2,093 Debt issuance costs (3,556 ) Repayment ofbank debt (13,278 ) Proceeds from Series A & B Convertible Notes 50,194 Net cash provided by financing activities 34,274 2,093 Effect of exchange rate changes on cash 883 958 Net decrease in cash and cash equivalents (4,284 ) (17,167 ) Cash and cash equivalents at beginning of period 5,299 29,502 Cash and cash equivalents at end of period $ 1,015 $ 12,335 Supplemental disclosure of noncash investing and financing activities: Cash paid for interest $ 2,449 $ -
